Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: HANCOCK FABRICS, INC.,etal.,1 Debtors. ) Chapter 11 Case No. 07-10353 (BLS) (Jointly Administered) Hearing Date:August 27, 2007 at 11:00 a.m. (ET) Objections Due:August 20, 2007 at4:00p.m. (ET) MOTION OF DEBTORS PURSUANT TO SECTION 1121(d)(1) OF THE BANKRUPTCY CODE TO EXTEND THE EXCLUSIVE PERIODS TO (I) FILE A CHAPTER 11 PLAN AND (II) SOLICIT ACCEPTANCES THEREOF Hancock Fabrics, Inc., Hancock Fabrics of MI, Inc., HF Resources, Inc., Hancockfabrics.com, Inc., HF Merchandising, Inc., HF Enterprises, Inc., and Hancock Fabrics, LLC, debtors and debtors-in-possession in the above-captioned cases (collectively, “Hancock” or the “Debtors”), hereby move (the “Motion”) this Court for entry of an order pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”): (i) extending the period during which the Debtors have the exclusive right to file a plan or plans (the “Exclusive Filing Period”) through and including February 28, 2008 and (ii) extending the period during which the Debtors have the exclusive right to solicit acceptances thereof (the “Exclusive Solicitation Period” and, together with the Exclusive Filing Period, the “Exclusive Periods”) through and including April 30, 2008.In support of this Motion, the Debtors respectfully state as follows: 1 The Debtors are the following entities: hancock Fabrics, Inc.; Hancock Fabrics of MI, Inc.; HF Resources, Inc.; Hancockfabrics.com, Inc.; HF Merchandising, Inc.; HF Enterprises, Inc. and Hancock Fabrics, LLC. 5 JURISDICTION 1.The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334.This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).Venue is proper pursuant to 28 U.S.C. §§1408 and 1409. 2.The statutory basis for the relief requested herein is section 1121(d) of the Bankruptcy Code. INTRODUCTION 3.On March 21, 2007 (the “Petition Date”), the Debtors commenced their respective bankruptcy cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.No trustee or examiner has been appointed in these cases.The Debtors are operating their respective business as debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. 4.On April 4, 2007, the United States Trustee for the District of Delaware (the “U.S. Trustee”) appointed an Official Committee of Unsecured Creditors (D.I. 195) (the “Creditors’ Committee”).On May 22, 2007, the U.S. Trustee appointed an Official Committee of Equity Security Holders (D.I. 567) (the “Equity Committee” and, together with the Creditors’ Committee, the “Committees”). 5.The Debtor’s current Exclusive Filing Period under Section 1121(b) of the Bankruptcy Code is through July 19, 2007.2 2
